Exhibit 10(d)

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT dated as of June [      ], 2014 (“Agreement”) is by
and between Protective Life Corporation, a Delaware corporation (the “Company”),
and [                                ] (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive have previously entered into an Employment
Continuation Agreement, dated as of [                                ] (the
“Prior Agreement”) which provided the Company and Executive with certain rights
and obligations upon the occurrence of a Change of Control (as defined in the
Prior Agreement), including certain payments and benefits to be provided to
Executive under Section 7(c)(i)(B) of the Prior Agreement in the event that
Executive’s employment terminates in connection with a Change of Control (the
“CIC Severance Benefits”); and

 

WHEREAS, Executive will have access to highly confidential information of the
Company and its affiliates as a result of Executive’s continued employment with
the Company;

 

WHEREAS, in connection with the transactions contemplated by the Agreement and
Plan of Merger (the “Merger Agreement”) among The Dai-ichi Life Insurance
Company, Limited, a kabushiki kaisha organized under the laws of Japan (“DL”),
DL Investment (Delaware), Inc., a Delaware corporation and wholly-owned
subsidiary of DL, and the Company, the Company and Executive desire that subject
to and effective as of the Effective Date (as defined in Section 1 below), and
except as provided in this Agreement, the Prior Agreement will terminate and be
superseded by this Agreement and will be of no further force or effect, and in
exchange for the payments and benefits provided hereunder, Executive agrees to
be subject to the restrictive covenants set forth in Section 9 hereof during and
following Executive’s employment with the Company;

 

WHEREAS, the Company and Executive desire to enter into this Agreement to set
forth the terms and conditions of Executive’s employment as of the Effective
Date, including the benefits to be provided to Executive in the event that
Executive’s employment terminates under the circumstances described herein; and

 

WHEREAS, in the event that the transactions contemplated by the Merger Agreement
are not consummated, this Agreement shall be of no further force and effect and
shall be deemed to be null and void ab initio and the parties shall have no
further obligations hereunder.

 

NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

1.                                      Effective Date.  The effective date of
this Agreement (the “Effective Date”) shall be as of and only upon the date of
consummation of the transactions contemplated by the Merger Agreement.  For the
avoidance of doubt, the Company and Executive agree and recognize that (i) the
Company has certain rights to solicit or respond to acquisition proposals under
Section 6.05 of the Merger Agreement, (ii) Executive will assist the Company in
the review, evaluation, negotiation and pursuit of such acquisition proposals,
and (iii) Executive will discuss and may

 

--------------------------------------------------------------------------------


 

enter into agreements regarding the Executive’s potential employment by parties
making such proposals.

 

2.                                      Employment Period.  Subject to
Section 5, the Company agrees to continue Executive in its employ, and Executive
agrees to remain in the employ of the Company, for the period (the “Employment
Period”) commencing on the Effective Date and ending on the second anniversary
of the Effective Date.  Following the expiration of the Employment Period,
Executive’s employment will continue on an “at will” basis.

 

3.                                      Position.  (a) Title, Duties and
Authorities.  The Executive’s initial title shall be
[                                 ], with duties and authorities commensurate
therewith.  Executive acknowledges that from and after the Effective Date, such
duties and authorities (i) may differ from those prior to the Effective Date
reflecting the fact that the Company is no longer an independent public company
and (ii) may include additional duties and authorities as may reasonably be
assigned by the Company for purposes of reporting to DL for purposes of
complying with the laws (including any rules of any applicable securities
exchange) applicable to DL, compliance with DL’s internal consolidated
accounting reporting requirement and other internal policies, or for purposes of
dealing with the applicable governmental authorities in Japan.  Executive’s
services shall be performed at the location where Executive was employed
immediately before the Effective Date.

 

(b)                                 Business Time.  From and after the Effective
Date, Executive agrees to devote Executive’s full attention during normal
business hours to the business and affairs of the Company and to perform
faithfully and efficiently the responsibilities assigned to Executive to the
extent necessary to discharge such responsibilities, except for periods of
vacation, sick leave and other leave to which Executive is entitled. 
Executive’s continuing to serve on any boards and committees on which Executive
is serving or with which Executive is otherwise associated immediately before
the Effective Date shall not be deemed to interfere with the performance of
Executive’s services for the Company.

 

4.                                      Compensation.

 

(a)                                 Base Salary.  During the Employment Period,
Executive shall receive an annual base salary of $[               ], which
amount is no less than Executive’s annual base salary in effect immediately
prior to the Effective Date.  The base salary shall be reviewed at least once
each year, beginning in the first quarter of 2015, and consistent with past
practice may be increased (but not decreased) at any time and from time to time
by action of the Board of Directors of the Company (the “Board”) or any
committee thereof or any individual having authority to take such action in
accordance with the Company’s regular practices.  Executive’s base salary, as it
may be increased from time to time, shall hereafter be referred to as “Base
Salary”.  Neither the Base Salary nor any increase in Base Salary after the
Effective Date shall limit or reduce any other obligation of the Company
hereunder.

 

(b)                                 Annual Bonus and Incentive Compensation.

 

(i)                                           Annual Bonus.  During the
Employment Period, in addition to the Base Salary, for each fiscal year of the
Company ending during the Employment Period,

 

2

--------------------------------------------------------------------------------


 

Executive shall be eligible to participate in an Annual Incentive Plan (“AIP”)
or applicable Sales Incentive Plan (“SIP”) and receive an annual bonus (“Annual
Bonus”) based on achievement of performance metrics mutually agreed upon by the
Board or any committee thereof, DL and the Chief Executive Officer of the
Company or sales bonus based on achievement of results per the terms of the
applicable SIP.

 

(A)                               For the fiscal year (i) which includes the
Effective Date and (ii) the fiscal year immediately following such fiscal year,
Executive shall receive an Annual Bonus which is at least equal to
$[             ], which is equal to the greater of (A) the highest annual bonus,
including any bonus provided under the Company’s AIP that had been payable to
Executive in respect of either of the two fiscal years ended immediately before
the Effective Date or (B) the amount that would have been payable to Executive
as a target bonus under any bonus program in which Executive participated
(including Company’s AIP) for the year in which the Effective Date occurs.

 

(B)                               Any amount payable hereunder as an Annual
Bonus shall be paid not later than March 15 of the year following the year for
which the amount is payable, unless electively deferred by Executive pursuant to
any deferral programs or arrangements that the Company may make available to
Executive.

 

(ii)                                        Long Term Incentive Compensation. 
During the Employment Period, Executive shall be entitled to receive long-term
incentive compensation opportunities on terms and conditions (including but not
limited to normal retirement and early retirement provisions) no less favorable
to Executive than those applicable to Executive before the Effective Date. 
Beginning with fiscal year 2015 and each subsequent fiscal year of the Company
ending during the Employment Period, provided that the Executive remains
employed by the Company, the Executive shall receive an annual grant under the
Company’s long-term incentive plan as in effect immediately following the
Effective Date, (such long-term incentive plan, as it may be amended from time
to time, the “LTI Plan”), as follows:

 

(A)                               The Executive’s initial target award under the
Company’s LTI Plan shall be $[                 ], subject to annual review for
increase (but not decrease) consistent with past practice (such award, the “LTI
Award”).  The performance metrics and weighting under the LTI Plan will be
mutually agreed between the Board or a committee thereof, DL and the Company’s
Chief Executive Officer.

 

(B)                               70% of the LTI Award shall be granted in the
form of performance-based, cash-settled Phantom Shares (as defined in the LTI
Plan, and such performance-based Phantom Shares (the “Performance Share
Units”)), where the actual payment will range from 50% (threshold) to 200%
(maximum) of the target number of Performance Share Units, depending on
achievement of financial goals over a three-year performance cycle, and subject
to the

 

3

--------------------------------------------------------------------------------


 

Executive’s continued employment with the Company through the three-year period.

 

(C)                               30% of the LTI Award will be granted in the
form of time-based Phantom Shares (the “Restricted Share Units”) that become
vested and settled in cash, as follows: one-half (1/2) on the third anniversary
of the date of grant and, one-half (1/2) on the fourth anniversary of the date
of grant, in each case subject to the Executive’s continued employment on the
applicable vesting date.

 

(D)                               Eligibility terms and treatment of LTI Award
on Executive’s termination of employment by reason of Executive’s death,
“disability” (as defined in the LTI Plan), normal retirement and early
retirement shall remain the same as in effect immediately prior to the Effective
Date.

 

(c)                                  Benefit Plans.  During the Employment
Period, Executive (and, to the extent applicable, Executive’s dependents) shall
be entitled to participate in or be covered under all pension, retirement,
deferred compensation, savings, medical, dental, health, disability, group life,
accidental death and travel accident insurance plans at a level that is
commensurate with Executive’s participation in such plans immediately before the
Effective Date or, if more favorable to Executive, at the level made available
to Executive or other similarly situated employees at any time thereafter. 
Executive shall also be entitled to receive such perquisites as were generally
provided to Executive in accordance with the Company’s policies and practices
immediately before the Effective Date.  The Company may not amend or terminate
the Protective Life Corporation Excess Benefit Plan (the “SERP”) in a manner
that will adversely affect Executive until the third anniversary of the
Effective Date; provided however, that the foregoing clause shall not preclude
the Company from amending the SERP to exclude from eligible compensation
thereunder the Retention Bonus payable under this Agreement. The Company shall
maintain liquidity from time to time (through a combination of cash and other
liquid assets on hand, or available from unrestricted dividend capacity from
owned subsidiaries and access to unrestricted borrowing capacity) in an amount
which is not less than the aggregate liabilities under the deferred compensation
plan and the SERP.

 

(d)                                 Expenses.  During the Employment Period,
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by Executive in accordance with the policies and procedures of
the Company as in effect immediately before the Effective Date.  Notwithstanding
the foregoing, the Company may apply the policies and procedures in effect after
the Effective Date to Executive, if such policies and procedures are more
favorable to Executive than those in effect immediately before the Effective
Date.

 

(e)                                  Indemnification.  During and after the
Employment Period, the Company shall indemnify Executive and hold Executive
harmless from and against any claim, loss or cause of action arising from or out
of or related in any way to Executive’s performance as an officer, director or
employee of the Company or any of its subsidiaries or in any other capacity,
including any fiduciary capacity, in which Executive serves at the request of
the Company to the maximum extent permitted by applicable law and the Company’s
Certificate of Incorporation and By-Laws (the “Governing Documents”) and the
Merger Agreement; provided that in no

 

4

--------------------------------------------------------------------------------


 

event shall the protection afforded to Executive hereunder be less than that
afforded under the Governing Documents as in effect immediately before the
Effective Date.

 

(f)                                   Retention Bonus.

 

(i)                                     Subject to clause (ii) below, Executive
shall be paid a retention bonus of $[                   ], payable in cash in
two annual installments, with the first installment representing one-third (1/3)
of the Retention Bonus paid on the first anniversary of the Effective Date, and
the second installment representing two-thirds (2/3) of the Retention Bonus paid
on the second anniversary of the Effective Date, provided Executive is employed
by the Company on each such payment date.

 

(ii)                                        Termination provisions:

 

(A)                               If Executive is terminated by the Company
without Cause, or due to death or Disability (as defined below), or if Executive
terminates Executive’s employment for Good Reason, in each case prior to the
second anniversary of the Effective Date, the unpaid portion of the Retention
Bonus will be paid on or within thirty (30) days of the Termination Date.

 

(B)                               In the event that Executive’s employment is
terminated prior to the second anniversary of the Effective Date for any other
reason, the unpaid portion of the Retention Bonus will be forfeited for no
consideration.

 

5.                                      Termination of Employment.

 

(a)                                 Death or Disability.  Executive’s employment
shall automatically terminate upon Executive’s death or termination of
employment due to Disability (as defined below) during the Employment Period. 
For purposes of this Agreement, “Disability” shall mean Executive’s inability to
perform the duties of Executive’s position, as determined in accordance with the
policies and procedures applicable with respect to the Company’s long-term
disability plan as in effect immediately before the Effective Date.

 

(b)                                 Voluntary Termination.  Anything in this
Agreement to the contrary notwithstanding, Executive may, upon not less than 10
days’ written notice to the Company, voluntarily terminate employment for any
reason (including early retirement under the terms of any of the Company’s
retirement plans as in effect from time to time) during the Employment Period;
provided that any termination of employment by Executive pursuant to
Section 5(d) on account of Good Reason (as defined therein) shall not be treated
as a voluntary termination under this Section 5(b).

 

(c)                                  Cause.  The Company may terminate
Executive’s employment for Cause.  For purposes of this Agreement, “Cause” shall
mean (i) Executive’s conviction or plea of nolo contendere to a felony; (ii) an
act or acts of extreme dishonesty or gross misconduct on Executive’s part which
result or are intended to result in material damage to the Company’s business or
reputation; (iii) a material violation of the restrictive covenant provisions
under Section 9; or (iv) repeated material violations by Executive of
Executive’s obligations under

 

5

--------------------------------------------------------------------------------


 

Section 3, which violations are demonstrably willful and deliberate on
Executive’s part and which result in material damage to the Company’s business
or reputation.

 

(d)                                 Good Reason.  Executive may terminate
employment for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following, without the express written consent
of Executive, after the Effective Date:

 

(i)                                           a material reduction in
Executive’s then current Base Salary, target Annual Bonus opportunity or target
LTI Award;

 

(ii)                                        any failure by the Company to comply
with any of the provisions of this Agreement, other than an insubstantial or
inadvertent failure remedied by the Company promptly after receipt of notice
thereof given by Executive; or

 

(iii)                                     the Company’s requiring Executive to
be based at any office or location more than 20 miles from that location at
which Executive performed services specified under the provisions of Section 3
immediately before the Effective Date, except for travel reasonably required in
the performance of Executive’s responsibilities.

 

(e)                                  Notice of Termination.  Any termination of
Executive’s employment by the Company for Cause or by Executive for Good Reason
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 12(e).  For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice given, in the case of a termination for
Cause, within 10 business days of the Company’s having actual knowledge of the
events giving rise to such termination, and in the case of a termination for
Good Reason, within 90 days of Executive’s having actual knowledge of the events
giving rise to such termination, and which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated, and
(iii) if the termination date is other than the date of receipt of such notice,
specifies the termination date of this Agreement (which date shall be not more
than 45 days after the giving of such notice).  The Company shall have thirty
(30) days to cure the circumstances giving rise to such Notice of Termination,
and if such circumstances are not cured to the satisfaction of the Executive,
the Executive must terminate employment within 10 days of the end of such cure
period.

 

(f)                                   Date of Termination.  For purposes of this
Agreement, the term “Date of Termination” shall mean (i) in the case of a
termination of employment for which a Notice of Termination is required, the
date of receipt of such Notice of Termination or, if later, the date specified
therein, and (ii) in all other cases, the actual date on which Executive’s
employment terminates during the Employment Period.

 

6.                                      Obligations of the Company upon
Termination.

 

(a)                                 Death or Disability.  If Executive’s
employment is terminated during the Employment Period by reason of Executive’s
death or Disability, this Agreement shall terminate without further obligations
to Executive or Executive’s legal representatives under this Agreement other
than those obligations accrued hereunder at the Date of Termination, and the
Company shall pay to Executive (or Executive’s beneficiary or estate)
(i) Executive’s full Base

 

6

--------------------------------------------------------------------------------


 

Salary through the Date of Termination (the “Earned Salary”), (ii) any vested
amounts or benefits owing to Executive under the Company’s otherwise applicable
employee benefit plans and programs, including any compensation previously
deferred by Executive (together with any accrued earnings thereon) and not yet
paid by the Company and any accrued vacation pay not yet paid by the Company
(the “Accrued Obligations”), and (iii) any other benefits payable due to
Executive’s death or Disability under the Company’s plans, policies, programs or
arrangements (the “Additional Benefits”).

 

Any Earned Salary shall be paid in cash in a single lump sum as soon as
practicable, but in no event more than 10 business days (or at such earlier date
required by law), following the Date of Termination.  Accrued Obligations and
Additional Benefits shall be paid in accordance with the terms of the applicable
plan, policy, program or arrangement.

 

(b)                                 Cause and Voluntary Termination.  If, during
the Employment Period, Executive’s employment is terminated for Cause or
voluntarily terminated by Executive (other than on account of Good Reason) in
accordance with Section 5(b), the Company shall pay Executive (i) the Earned
Salary in cash in a single lump sum as soon as practicable, but in no event more
than 10 business days (or such earlier date required by law), following the Date
of Termination, and (ii) the Accrued Obligations in accordance with the terms of
the applicable plan, policy, program or arrangement.

 

(c)                                  Termination by the Company other than for
Cause and Good Reason Termination by Executive during the Protection Period.

 

(i)                                           Lump Sum Payments.  If either
(a) the Company terminates Executive’s employment other than for Cause on or
prior to the second anniversary of the Effective Date (the “Protection Period”)
or (b) Executive terminates employment for Good Reason at any time during the
Protection Period, then the Company shall pay to Executive the following
amounts:

 

(A)                               Executive’s Earned Salary;

 

(B)                               a cash amount (the “Severance Amount”) equal
to two (2) times the sum of

 

(1)                                 Executive’s annual Base Salary as in effect
immediately following the Effective Date; and

 

(2)                                 the greater of (i) the average of the bonus
amount payable (including any amounts payable under the AIP)to Executive
(including any amounts the receipt of which Executive elected to defer) with
respect to the three fiscal years of the Company, as applicable (or, if fewer,
the number of such fiscal years in which Executive was an employee of the
Company or its affiliates) immediately before the Effective Date (including, for
this purpose, any AIP Payout (as defined in Section 6(c)(i)(C)) or (ii) the
average of the bonus amount payable (including any amounts payable under the
AIP) to Executive (including any amounts the receipt of which Executive elected
to defer) with respect

 

7

--------------------------------------------------------------------------------


 

to the three fiscal years of the Company (or, if fewer, the number of such
fiscal years in which Executive was an employee of the Company or its
affiliates) immediately before the Effective Date (including, for this purpose,
any AIP Payout); less

 

(3)                                 the amount of any portion of the Retention
Bonus paid to Executive prior to the Date of Termination or payable to the
Executive under Section 4(f)(ii)(A).

 

(C)                               if Executive has an annual cash bonus
opportunity (including a cash bonus opportunity under the AIP) outstanding and
unpaid as of the Date of Termination, a cash payment (the “AIP Payout”) equal to
(1) if the Date of Termination is before December 31 of the fiscal year of the
Company to which such bonus opportunity relates, an amount equal to Executive’s
target bonus opportunity under such bonus plan for such fiscal year, and (2) if
the Date of Termination is on or after December 31 of the fiscal year of the
Company to which such bonus opportunity relates, an amount equal to the amount
Executive would have received under such bonus plan for such fiscal year based
on actual achievement of the performance goals with respect thereto (assuming,
for this purpose, that all subjective performance measures are achieved at a
level equal to the greater of the level determined by the Company pursuant to
the terms of such bonus plan and 100%).  Payment of the AIP Payout shall be in
lieu of payment of any annual cash bonus opportunity otherwise due and payable
with respect to the fiscal year of the Company referred to in this
Section 6(c)(i)(C).

 

(D)                               the Accrued Obligations.

 

Subject to Section 6(g), the Earned Salary and Severance Amount shall be paid in
cash in a single lump sum as soon as practicable, but in no event more than 10
business days (or such earlier date required by law), following the Date of
Termination.  Subject to Section 6(g), the AIP Payout shall be paid in cash in a
single lump sum (a) if payable under Section 6(c)(i)(C)(1), as soon as
practicable, but in no event more than 10 business days (or such earlier date
required by law), following the Date of Termination, and (b) if payable under
Section 6(c)(i)(C)(2), as soon as practicable, but in no event later than the
earlier of (i) 30 business days (or such earlier date required by law) following
the Date of Termination and (ii) March 15 of the year following the calendar
year for which the AIP Payout is payable.  Accrued Obligations shall be paid in
accordance with the terms of the applicable plan, policy, program or
arrangement.

 

(ii)                                        Supplemental Retirement Payment.  If
Executive is entitled to receive the Severance Amount described in
Section 6(c)(i), Executive shall be entitled to receive a supplemental
retirement payment, payable in a cash lump sum, equal in value to the actuarial
equivalent (as defined below) of (A) the monthly benefit payable to Executive
(expressed as a life annuity payable commencing at the later of the Date of
Termination and age 65) determined by adding three years to Executive’s credited
service as determined at Executive’s Date of Termination under the terms of
Company’s qualified defined benefit pension plan and supplemental or excess
pension plan

 

8

--------------------------------------------------------------------------------


 

(collectively, the “Pension Plans”) as in effect immediately before the
Effective Date (subject to any maximum on credited service set forth in the
Pension Plans), minus (B) the monthly benefit payable to Executive (expressed as
a life annuity payable commencing at the later of the Date of Termination and
age 65) determined pursuant to the terms of all defined benefit pension plans
(including the Pension Plans), active or frozen, in which Executive is a
participant at Executive’s Date of Termination if such plans are sponsored by
the Company or its successors or affiliates.

 

For purposes of this Agreement, “actuarial equivalent” shall mean a benefit
actuarially equal in value to the value of a given benefit in a given form or
schedule, based upon (1) the mortality table or tables (including any set backs
of ages) used to calculate actuarial equivalents under the Pension Plans as of
the date on which an actuarial equivalent is being determined under this
Agreement and (2) an interest rate equal to the sum of (A) the yield on U.S.
10-year Treasury Notes at constant maturity as most recently published by the
Federal Reserve Bank of New York before Executive’s Date of Termination;
provided, however, that if such yield has not been so published within 90 days
before Executive’s Date of Termination, the interest rate shall be the yield on
substantially similar securities on the business day before Executive’s Date of
Termination as determined by Regions Bank N.A. upon the request of either the
Company or Executive, plus (B) .75%.

 

For purposes of making the foregoing determinations, at the request of Executive
in writing within 5 days of Executive’s receipt of Notice of Termination or
Executive’s Date of Termination, but in either event at the Company’s expense,
the independent pension consultants most recently used by the Company in
connection with its qualified pension plan before the Date of Termination shall
be engaged and shall certify the benefits due to Executive under this
Section 6(c)(ii) in writing within 30 days after the Date of Termination.  In
any event, the supplemental retirement payment shall be paid to Executive
(subject to Section 6(g)) no later than 45 days after the Date of Termination. 
If the amount to be offset under clause (B) of the first paragraph of this
Section 6(c)(ii) has not been determined within 30 days after the Date of
Termination, no such offset shall be permitted.

 

(iii)                                     Continuation of Benefits.  If
Executive is entitled to receive the Severance Amount described in
Section 6(c)(i), Executive (and, to the extent applicable, Executive’s
dependents) shall be entitled, after the Date of Termination and until the
earlier of (A) the second anniversary of the Date of Termination (the “End
Date”) or (B) the date Executive becomes eligible for comparable benefits under
a similar plan, policy or program of a subsequent employer, to continue
participation in all of the Company’s employee welfare benefit plans including
the Company’s hospital, medical, accident, disability, and life insurance plans
(the “Welfare Benefit Plans”) as were generally provided to Executive in
accordance with the Company’s policies and practices immediately before the
Effective Date.  To the extent any such benefits cannot be provided under the
terms of the applicable plan, policy or program, the Company shall pay Executive
an amount equal to the cost to the Company of providing such coverage at the
same time as the Severance Amount is payable to Executive.  Executive’s
participation in the Welfare Benefit Plans will be on the same terms and

 

9

--------------------------------------------------------------------------------


 

conditions that would have applied had Executive continued to be employed by the
Company through the End Date.  To the extent any Welfare Benefit Plan is a
self-insured group health or dental benefit plan, then in addition to any other
limitation provided hereunder, the period of coverage provided by this
Section 6(c)(iii) under such self-insured group health or dental benefit plan
shall not exceed the period of time during which Executive would be entitled to
receive continuation coverage under Code Section 4980B (“COBRA”) if Executive
had elected such coverage and paid the premiums required by COBRA.  To the
extent that immediately preceding sentence applies, the Company shall pay
Executive an amount equal to the cost of such COBRA continuation coverage for a
period equal to the excess of (i) 24 months minus (ii) the number of months of
COBRA coverage initially available to Executive, as determined in good faith by
the Company, at the same time as the Severance Amount is payable to Executive.

 

(d)                                 Termination by the Company other than for
Cause and Good Reason Termination by Executive after the Protection Period.  If
either (a) the Company terminates Executive’s employment other than for Cause or
(b) Executive terminates employment for Good Reason, in each case, at any time
after the Protection Period, then the Company shall pay the Executive (i) the
Earned Salary in cash in a single lump sum as soon as practicable, but in no
event more than 10 business days (or such earlier date required by law),
following the Date of Termination, and (ii) the Accrued Obligations in
accordance with the terms of the applicable plan, policy, program or
arrangement.  In addition, Executive shall be eligible to receive any other
benefits payable due to Executive’s termination by the Company other than for
Cause or Executive’s termination for Good Reason under any plan, policy, program
or arrangement of the Company, in accordance with the terms of each applicable
plan, policy, program or arrangement.

 

(e)                                  Discharge of the Company’s Obligations. 
Except as expressly provided in the last sentence of this Section 6(e), the
amounts payable to Executive pursuant to this Section 6 (whether or not reduced
pursuant to Section 6(f)) following termination of Executive’s employment shall
be in full and complete satisfaction of Executive’s rights under this Agreement
and any other claims Executive may have in respect of employment by the Company
or any of its subsidiaries.  Such amounts shall constitute liquidated damages
with respect to any and all such rights and claims and, upon Executive’s receipt
of such amounts, the Company shall be released and discharged from any and all
liability to Executive in connection with this Agreement or otherwise in
connection with Executive’s employment with the Company and its subsidiaries. 
Nothing in this Section 6(e) shall be construed to release the Company from its
commitment to indemnify Executive and hold Executive harmless as provided in
Section 4(e).

 

10

--------------------------------------------------------------------------------


 

(f)                                   Section 280G.  If any amount or benefit
paid or distributed to Executive pursuant to this Agreement, taken together with
any amounts or benefits otherwise paid or distributed to Executive by the
Company or any affiliated company (including any distribution or payment made
pursuant to the terms of the Company’s compensation plans or arrangements)
(collectively, the “Covered Payments”) are or become subject to the tax (the
“Excise Tax”) imposed under Code Section 4999 or any similar tax that may
hereafter be imposed, the Excise Tax gross-up provisions of Section 7(e) of the
Prior Agreement shall continue to apply to such Covered Payments.

 

(g)                                  Delay of Payments.  Any provision of this
Agreement to the contrary notwithstanding and subject to Code Section 409A, if
Executive is a Specified Employee (as defined for purposes of Code
Section 409A), any payments due under this Agreement to Executive that are
treated as deferred compensation for purposes of Code Section 409A (such as the
Severance Amount) and that are payable on account of a termination of employment
shall be made on the later to occur of the time otherwise specified in this
Section 6 and the first business day after the date that is six months after
Executive’s Date of Termination (or, if earlier, within 15 business days after
the date of death of Executive).

 

7.                                      Non-exclusivity of Rights.  Except as
expressly provided herein, nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company or any of its affiliated
companies and for which Executive may qualify, or limit or otherwise prejudice
such rights as Executive may have under any other agreements with the Company or
any of its affiliated companies.  Amounts which are vested benefits or which
Executive is otherwise entitled to receive under any plan or program of the
Company or any of its affiliated companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan or program.

 

8.                                      Full Settlement.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including any set-off, counterclaim, recoupment, defense or other right which
the Company may have against Executive or others whether by reason of the
subsequent employment of Executive or otherwise.

 

9.                                      Restrictive Covenants.

 

(a)                                 Confidential Information.  Executive
acknowledges that he or she will have access to highly confidential information
of the Company and its affiliates and agrees that it is imperative to
permanently maintain the confidentiality of the Company’s “Trade Secrets.” 
Trade Secrets shall include any trade secrets as defined by law, and shall
specifically include information regarding distributors, customers and agents or
prospective distributors, customers and agents; marketing and sales techniques,
materials and information; records, documents and data; business practices,
policies, procedures and strategies; product and pricing information;
compensation arrangements; financial information; attorney-client
communications; and any other confidential or proprietary information relating
to the Company that is not available to the public.  (Information is not a Trade
Secret, however, if it is available in the public domain other than by an act of
Executive in violation of this provision, has been obtained from a source other
than the Company which source is under no obligation of confidentiality, or has
been

 

11

--------------------------------------------------------------------------------


 

lawfully obtained through means other than Executive’s employment relationship
with the Company.)  Executive agrees that he or she will not at any time —
whether on Executive’s behalf or on behalf of or in conjunction with any person
or entity — use the Company’s Trade Secrets to solicit any business of the type
conducted by the Company during Executive’s employment or as of Executive’s Date
of Termination from any person or entity that was either (1) a distributor,
customer or agent of the Company as of that date or (2) a prospective
distributor, customer or agent contacted, called upon, or serviced by the
Company during the 12-month period prior to the Date of Termination, or induce,
promote, facilitate, or otherwise contribute to the solicitation of such
distributors, customers or agents or prospective distributors, customers or
agents through the use of Trade Secrets.

 

(b)                                 Non-Solicitation of Company Employees.  The
Company’s success depends on its ability to hire and retain a productive and
efficient workforce.  In recognition of this fact, Executive agrees that for the
one-year period beginning on the earlier of (i) the Date of Termination
(regardless of the reason for the employment termination) and (ii) the date the
Retention Bonus is paid in full to Executive (the “Restricted Period”),
Executive will not (directly or indirectly) hire, solicit for hire, or assist
others in hiring or soliciting for hire, any employee of the Company or its
subsidiaries, or any former employee of the Company or its subsidiaries whose
employment terminated within three months of the beginning of the Restricted
Period (“Company employees”).  This provision shall not apply if Executive
worked in, or was a resident of, the state of California when Executive’s
employment terminated.  This provision shall not prohibit Executive or a future
employer of Executive from hiring, soliciting for hire, or assisting others in
hiring or soliciting for hire, any Company employee who responds to a general
solicitation or advertisement that is not specifically directed to Company
employees.

 

(c)                                  Non-Competition.  Executive agrees that
during Executive’s employment by the Company and during the Restricted Period,
Executive will not:

 

(i)                                     directly or indirectly, individually
engage in nor be competitively employed or retained by, or render any competing
services for, or be financially interested in, any insurance company that
markets “Competitive Products” in the United States, or any entity that competes
with the Company’s Acquisition Division business of acquiring, converting, and
servicing policies from other insurance companies.  For purposes of the
foregoing, “Competitive Products” means life insurance, annuity, asset
protection, extended service contracts and stable value products marketed by the
Company or its subsidiaries.  Notwithstanding the foregoing, this restriction
shall not apply to:

 

(A)                               the purchase by Executive of stock not to
exceed 1% of the outstanding shares of capital stock or any corporation whose
securities are listed on any national securities exchange; or

 

(B)                               the employment of Executive by a
non-competitive subsidiary or non-competitive affiliated entity of a competitor
of the Company upon the Company’s written consent, which consent shall not be
unreasonably withheld.

 

12

--------------------------------------------------------------------------------


 

(ii)                                  solicit business from, nor directly or
indirectly cause others to solicit business that competes with the Competitive
Products from, any entities which have been distributors, agents or customers of
the Company during Executive’s employment.

 

(d)                                 Remedies.  Executive recognizes and agrees:

 

(i)                                     that the covenants and restrictions in
paragraphs (a), (b) and (c) of this Section 9 are reasonable and valid and all
defenses to the strict enforcement of such sections by the Company are waived by
Executive to the full extent permitted by law.  In the event, however, that a
court of competent jurisdiction should determine in any case that the
enforcement of any provision contained in such paragraphs would not be
reasonable, it is intended that enforcement of a provision which is determined
by such court to be reasonable shall be given effect; and

 

(ii)                                  that a breach of the covenants and
restrictions in paragraphs (a), (b) and (c) of this Section 9 would result in
irreparable harm to the Company which could not be compensated by money damages
alone.  Accordingly, Executive agrees that should there be a breach of any or
all of these provisions, the Company shall be entitled to cease paying amounts
under Section 4(f) and Section 6 and, in addition to its other remedies, to
injunctive relief without any bond.  In addition, Executive agrees that, in the
event he or she breaches any of the covenants or restrictions of paragraphs (a),
(b) or (c) of this Section 9, Executive will promptly repay to the Company upon
demand any portion of the Retention Bonus paid to Executive.

 

10.                               Legal Fees and Expenses.  If Executive asserts
any claim in any contest (whether initiated by Executive or by the Company) as
to the validity, enforceability or interpretation of any provision of this
Agreement, the Company shall pay Executive’s legal expenses (or cause such
expenses to be paid) in accordance with Section 12(k)(i) of this Agreement,
including Executive’s reasonable attorney’s fees, on a quarterly basis, upon
presentation of proof of such expenses; provided that Executive shall reimburse
the Company for such amounts, plus simple interest thereon at the 90-day United
States Treasury Bill rate as in effect from time to time, compounded annually,
if Executive shall not prevail, in whole or in part, as to any material issue as
to the validity, enforceability or interpretation of any provision of this
Agreement.  This Section 10 shall not apply to claims relating to the
restrictive covenants under Section 9 (whether asserted by the Executive or the
Company); provided that the Company shall pay the Executive’s legal expenses if
the Executive prevails in any material respect on such claims.

 

11.                               Successors.  (a) This Agreement is personal to
Executive and, without the prior written consent of the Company, shall not be
assignable by Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors.  The Company shall require
any successor to all or substantially all of the business and/or assets of the
Company, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance

 

13

--------------------------------------------------------------------------------


 

satisfactory to Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

 

12.                               Miscellaneous.  (a) Applicable Law;
Interpretation.  This Agreement shall be governed by and construed and conferred
in accordance with the laws of the State of Delaware applied without reference
to principles of conflict of laws.  If any provision of this Agreement is
invalid or unenforceable, the validity and enforceability of the remaining
provisions hereof shall not be affected.  The masculine shall include the
feminine (and vice versa), the single shall include the plural (and vice versa),
and the words “include” and “including” shall be deemed to be followed by the
phrase “without limitation” unless the context clearly requires otherwise.  This
Agreement may be executed by manual or facsimile signature.  The headings in
this Agreement are solely for convenience and shall not affect the meaning or
interpretation of this Agreement.

 

(b)                                 Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be resolved by binding
arbitration.  The arbitration shall be held at a site selected by the
arbitrators and except to the extent inconsistent with this Agreement, shall be
conducted in accordance with the Expedited Employment Arbitration Rules of the
American Arbitration Association then in effect at the time of the arbitration,
and otherwise in accordance with principles which would be applied by a court of
law or equity.  The arbitrator shall be acceptable to both the Company and
Executive.  If the parties cannot agree on an acceptable arbitrator, the dispute
shall be heard by a panel of three arbitrators, one appointed by each of the
parties and the third appointed by the other two arbitrators.

 

(c)                                  Agreement Term, Termination and Amendment. 
The initial term of this Agreement shall begin on the date hereof and shall
terminate on the second anniversary of the Effective Date.  This Agreement may
be amended or modified only by a written agreement signed by the parties hereto
or by their respective successors and legal representatives.

 

(d)                                 Entire Agreement.  This Agreement shall
constitute the entire agreement between the parties hereto with respect to the
matters referred to herein and, without limiting the generality of the
foregoing, the Prior Agreement executed between the Company and Executive before
the date of this Agreement is hereby terminated.  There are no promises,
representations, inducements or statements between the parties other than those
that are expressly contained herein.  Executive is entering into this Agreement
of Executive’s own free will and accord, and with no duress, has read this
Agreement, and understands it and its legal consequences.

 

(e)                                  Notices.  All notices and other
communications hereunder shall be in writing and shall be given by hand-delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, or by electronic mail in PDF form (with a confirmation copy
sent by one of the other delivery methods authorized in this Section 12(e)),
addressed as follows:

 

14

--------------------------------------------------------------------------------


 

If to Executive:

at the home address of Executive as set forth in the records of the Company

 

 

If to the Company:

Protective Life Corporation

 

2801 Highway 280 South

 

Birmingham, AL 35223

 

Attn: General Counsel

 

 

With a copy to:

Dai-ichi Life International (U.S.A.), Inc.

 

1133 Avenue of the Americas, 28th Floor

 

New York, NY 10036

 

Attn: President

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

 

(f)                                   Confidentiality.  Executive agrees to keep
the terms of this Agreement confidential and agrees not to voluntarily disclose
any information concerning this Agreement to anyone except Executive’s spouse,
parents, legal counsel or accountant and provided that they (each and all) agree
at Executive’s risk to keep such information confidential and not disclose it to
others; provided that this nondisclosure provision does not prohibit disclosure
(1) at the direction or with the consent of the President or an Executive Vice
President of the Company, (2) to tax agencies, (3) as required by law or court
order, or (4) as may be necessary to enforce Executive’s rights under this
Agreement.

 

(g)                                  Tax Withholding.  The Company may withhold
from any amounts payable under this Agreement such Federal, state, local, or
foreign taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

(h)                                 Waivers.  The failure of Executive or the
Company to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right Executive or the Company may have hereunder,
including the right of Executive to terminate employment for Good Reason, shall
not be deemed to be a waiver of such provision or right or of any other
provision or right of this Agreement.

 

(i)                                     Employment at Will.  Executive and the
Company acknowledge that, except as may otherwise be provided under any other
written agreement between Executive and the Company, the employment of Executive
by the Company is “at will” and Executive’s employment may be terminated by
either Executive or the Company at any time prior to the Effective Date, in
which case Executive shall have no further rights or obligations under this
Agreement.

 

(j)                                    Counterparts; Electronic Signatures. 
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  One or more counterparts of this Agreement may be

 

15

--------------------------------------------------------------------------------


 

delivered by facsimile or PDF electronic file with the intention that delivery
by such means shall have the same effect as delivery of an original counterpart
thereof.

 

(k)                                 Survival of Obligations.  Section 4(f) and
Sections 5 through 12 shall survive the termination of the employment of
Executive hereunder.

 

(l)                                     Code Section 409A.  It is intended that
any amounts payable under this Agreement and the Company’s and Executive’s
exercise of authority or discretion hereunder shall be exempt from or comply
with Code Section 409A so as not to subject Executive to the payment of any
interest or additional tax imposed under Code Section 409A.  This Agreement
shall be interpreted on a basis consistent with such intent.  Notwithstanding
the foregoing, neither the Company nor its affiliates, directors, officers,
employees or advisers shall be liable to Executive for any interest or
additional tax imposed under Code Section 409A.  If any payments or benefits
provided to Executive by the Company, either per this Agreement or otherwise,
are non-qualified deferred compensation subject to, and not exempt from, Code
Section 409A, the following provisions shall apply to such payments and/or
benefits:

 

(i)                                     Reimbursement of Expenses.  Except as
permitted by Code Section 409A, (A) the right to reimbursement of expenses under
this Agreement shall not be subject to liquidation or exchange for another
benefit, (B) the amount of expenses eligible for reimbursement under this
Agreement provided during any taxable year shall not affect the expenses
eligible for reimbursement to be provided in any other taxable year, provided
that the foregoing clause (B) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Code Section 105(b) solely because
such expenses are subject to a limit related to the period the arrangement is in
effect and (C) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred.

 

(ii)                                  Termination of Employment.  For all
purposes of this Agreement, Executive shall not have “termination of employment”
(and corollary terms) from the Company unless and until Executive has a
“separation from service” (as determined under Code Section 409A as uniformly
applied in accordance with such rules as shall be established from time to time
by the Company).

 

(iii)                               Lump Sum and Installment Payments.  Unless
otherwise specified, lump-sum severance payments shall be made, and installment
severance payments initiated, within thirty (30) days following Executive’s
“separation from service.”  Executive’s right to receive installment payments
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.  In the event a payment period straddles two consecutive years, the
payment shall be made in the later of such calendar years.

 

(iv)                              No Offsets.  Notwithstanding any other
provision of this Agreement to the contrary, in no event shall any payment
subject to Code Section 409A be subject to offset by any other amount unless
otherwise permitted by Code Section

 

16

--------------------------------------------------------------------------------


 

409A; provided that it is understood that the offset of severance under
Section 6 by the Retention Bonus under Section 4(f) is not an offset prohibited
by this Section 12(l)(iv).

 

(v)                                 If an amendment of this Agreement is
necessary in order for it to comply with Code Section 409A, Executive and the
Company agree to negotiate in good faith to amend this Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible.

 

[This Agreement is continued and signed on the following page.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have duly executed this Agreement
as of the day and year first above written.

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

 

By:

 

 

Name: John D. Johns

 

Title: Chairman of the Board, President and Chief Executive Officer

 

 

 

 

 

[NAME OF EMPLOYEE]

 

 

 

 

 

 

Signature:

 

 

--------------------------------------------------------------------------------